U.S. BANCORP FUND SERVICES, LLC 615 E. Michigan Street Milwaukee, WI53202 January 21, 2014 VIA EDGAR TRANSMISSION United States Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C. 20549 RE:STONE RIDGE TRUST (the “Trust”) File Nos.: 333-184477 and 811-22761 Stone Ridge International Developed Markets Variance Risk Premium Fund (S000043843) Stone Ridge Emerging Markets Variance Risk Premium Fund (S000043844) Stone Ridge International Master Variance Risk Premium Fund (S000043845) Dear Sir or Madam: Pursuant to Rule 485(b) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended (the “1940 Act”), and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, Stone Ridge International Developed Markets Variance Risk Premium Fund, Stone Ridge Emerging Markets Variance Risk Premium Fund and Stone Ridge International Master Variance Risk Premium Fund, is Post-Effective Amendment (“PEA”) No. 13 under the 1933 Act and PEA No. 15 under the 1940 Act to the Trust’s Registration Statement on Form N-1A. The purpose of this filing is to respond to comments provided by the Staff and make other non-material, routine changes.This filing will become effective immediately, pursuant to paragraph (b) of Rule 485 of the 1933 Act. If you have any questions or require further information, do not hesitate to contact me at (414) 765-6121. Sincerely, /s/ Angela L. Pingel Angela L. Pingel, Esq. For U.S. Bancorp Fund Services, LLC
